Citation Nr: 0808025	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  04-41 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to April 15, 2003, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  VA received the veteran's claim of entitlement to service 
connection for PTSD on April 15, 2003.

2.  The competent evidence of record demonstrates that the 
veteran was being treated for service-related PTSD prior to 
the April 15, 2003, effective date.


CONCLUSION OF LAW

The veteran is not entitled to an effective date prior to 
April 15, 2003, for PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  Congress, in enacting the statute, 
noted the importance of balancing the duty to assist with 
"the futility of requiring VA to develop claims where there 
is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (quoting 146 CONG.REC. S9212 (daily ed. Sept. 
25, 2000) (statement of Sen. Rockefeller)).  There is no 
dispute in this case as to the underlying facts as reflected 
by the evidence.  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132; Smith (Claudus) v. Gober, 14 Vet. 
App. 227 (2000, aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the 
law regarding assignment of an effective date for a claim is 
dispositive in the instant claim, the VCAA is not applicable.

Analysis

In a January 2004 rating decision, the RO granted service 
connection for PTSD.  He was assigned a 50 percent disability 
rating.  An effective date of April 15, 2003, was assigned 
because that was the date on which VA received the veteran's 
claim for benefits.  The veteran has appealed the assigned 
effective date, contending that his effective date should go 
back to his time in Vietnam, when he says his symptoms 
started. 

In general, the effective date of an evaluation and award of 
compensation will be the day following separation from 
service, or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, the effective date shall be the date of receipt of 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

At the outset, it must be emphasized that a claim must be 
filed in order for any type of benefit to accrue or be paid.  
38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  A claim or an application is 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32 (1998); Lalonde v. West, 12 Vet. App. 
378 (1999).  

The facts in this case are not in dispute.  The veteran's DD 
Form 214 shows that he served in Vietnam and earned, among 
other decorations, a Purple Heart and a Combat Infantry 
Badge.  Both of these awards are considered proof that the 
veteran engaged in combat during service and generally 
establish the occurrence of claimed in-service, combat-
related stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d),(f).  The veteran's VA medical records establish 
that he was being treated for PTSD before he filed his 
service connection claim.  The Board sympathizes with the 
veteran and acknowledges that this disability has caused 
difficulty for him long before he filed his claim.  
Nevertheless, there is no provision in the law for awarding 
an earlier effective date based simply on the presence of the 
disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) 
(the mere presence of medical evidence of a condition does 
not establish an intent on the part of the veteran to seek 
service connection for the disability).

The Board is bound by the law, and this decision is dictated 
by the relevant statutes and regulations.  The significant 
determination in this case is that the veteran's first 
application for entitlement to service connection for the 
disability at issue was received on April 15, 2003.  The 
Board is without authority to assign a disability rating 
prior to that date or to otherwise grant benefits prior to 
that date simply because it might perceive the result to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not 
been provided for by Congress."  Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)].

Based on the undisputed facts in this case, there is no legal 
basis for an effective date earlier than April 15, 2003, for 
service connection for PTSD.  The doctrine of reasonable 
doubt is not for application here as this issue is resolved 
as a question of law with no dispute or controversy regarding 
the factual record.  38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Entitlement to an effective date prior to April 15, 2003, for 
the grant of service connection for PTSD is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


